UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7214



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DENNARD HUTCHINSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CR-03-145; CA-04-786-3)


Submitted: January 26, 2006                 Decided:   February 1, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dennard Hutchinson, Appellant Pro Se. Roderick Charles Young,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Dennard Hutchinson seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).     The order is not appealable unless a circuit justice or

judge     issues    a   certificate    of     appealability.       28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Hutchinson has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.        We also deny Hutchinson’s pro se “Motion to

Quash Indictment.”        We dispense with oral argument because the

facts    and    legal   contentions   are     adequately   presented     in   the

materials      before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                       DISMISSED




                                      - 2 -